TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00570-CV



                                      In re Michael W. Jewell



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Michael W. Jewell petitions this Court for a writ of mandamus ordering the judge of

the 126th District Court of Travis County to act on motions filed in cause number GN500303, which

is pending in that court. Jewell states that the petition was filed in January 2005, citation was served

in February 2005, and a motion to dismiss was filed in July 2006. Jewell complains that the district

court has taken no action in this matter, but he does not offer documentary support for this complaint

or allege that he has ever sought a hearing.

                The petition for writ of mandamus is denied without prejudice to refile.




                                                __________________________________________

                                                G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Filed: January 18, 2008